t c memo united_states tax_court delaware corp et al petitioners v commissioner of internal revenue respondent docket nos filed date harry l cohn for petitioners dustin m starbuck for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_1cases of the following petitioners are consolidated here- with frances b havens ms havens docket no and oscar m barber mr barber docket no a on each petitioner’s federal_income_tax tax petitioner delaware corporation mr barber ms havens year deficiency dollar_figure big_number big_number big_number big_number accuracy-related_penalty dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues remaining for decision in these consolidated cases are do delaware corporation’s payments during of certain expenses with respect to a farm in caroline county virginia caroline county farm constitute for that year con- structive dividends to ms havens that delaware corporation is not entitled to deduct we hold that they do do delaware corporation’s payments during and 2all section references are to the internal_revenue_code code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 3in addition to the issues remaining for decision listed below there are other questions relating to certain determina- tions in the notice_of_deficiency notice issued to ms havens ms havens’s notice with respect to her taxable years and that are computational in that their resolution flows automatically from our resolution of certain of the issues that we address herein moreover delaware corporation and respondent agree that the court’s resolution of certain of the issues remaining for decision will resolve whether delaware corporation is entitled to a net_operating_loss nol deduction for that is attributable to a claimed nol carryforward from of certain expenses with respect to certain real_property in virginia beach virginia virginia beach property constitute for those years constructive dividends to ms havens that dela- ware corporation is not entitled to deduct we hold that they do is delaware corporation entitled for and to depreciation_deductions with respect to the virginia beach property we hold that it is not do delaware corporation’s payments during of certain legal fees constitute for that year constructive divi- dends to mr barber that delaware corporation is not entitled to deduct we hold that they do do delaware corporation’s payments during and of certain child care expenses constitute for those years con- structive dividends to mr barber that delaware corporation is not entitled to deduct we hold that they do is delaware corporation liable for each of the years and for the accuracy-related_penalty under sec_6662 we hold that it is is mr barber liable for each of the years and for the accuracy-related_penalty under sec_6662 we hold that he is is ms havens liable for each of the years and for the accuracy-related_penalty under sec_6662 we hold that she is findings_of_fact some of the facts have been stipulated and are so found at the time it filed its petition the principal_place_of_business of delaware corporation was in virginia mr barber and ms havens resided in virginia at the time they filed their respective petitions background at all relevant times delaware corporation was a commercial and industrial construction company prior to date mr barber owned percent of the stock of delaware corpora- tion during and delaware corporation did not have a written employee_benefits plan during at least part of and mr barber’s two daughters mr barber’s daughters worked for delaware corporation although not at the same time some time prior to date mr barber was convicted of marijuana conspiracy for which he was incarcerated before mr barber’s incarceration he and his then wife laura barber ms barber resided on property located in middlesex county virginia mitchums creek property which they owned as joint_tenants after mr barber’s release from prison on date he did not return to live at the mitchums creek property where ms barber continued to reside a few years before mr barber’s release from prison he applied to a bank for a loan and offered to use the mitchums creek property as collateral as a condition to approving that loan application while mr barber was in prison the bank re- quested mr barber to sign a deed mitchums creek deed conveying to ms barber his interest as a joint tenant in the mitchums creek property which he did mr barber gave the mitchums creek deed to ms barber but did not intend that she record that deed unless and until he defaulted on his loan payments while mr barber was incarcerated he and ms barber di- vorced thereafter but while mr barber was still in prison ms barber recorded the mitchums creek deed it was not until after his release from prison that mr barber discovered that ms barber had recorded that deed whereupon he commenced litigation litigation with respect to the mitchums creek property against her in the circuit_court of middlesex county middlesex circuit_court in that litigation mr barber claimed that he and ms barber as joint_tenants and not ms barber alone owned the mitchums creek property some time after date the middlesex circuit_court found that ms barber had fraudulently induced mr barber to convey to her his interest in the mitchums creek property that court ordered a rescission of the mitchums creek deed and a so-called equitable distribution of the mitchums creek property to both mr barber and ms barber in date ms havens purchased for dollar_figure the virginia beach property on which was situated a colonial-style brick big_number square-foot house that house had four bedrooms three full baths a detached two-car garage and an in-ground swimming pool at all relevant times including during and ms havens resided at the virginia beach prop- erty at some time prior to date ms havens purchased the caroline county farm some time between date and date mr barber met ms havens at a social gathering at that gathering mr barber learned from ms havens that she owned percent of the stock of a very successful corporation known as management systems applications inc msa and that msa’s subsidiary management systems applications inc kuwait llc msa-kuwait was having certain problems while conducting its business in kuwait mr barber offered to assist ms havens in resolving those problems although wary of mr barber because he had recently been released from prison ms havens accepted mr barber’s offer and caused msa-kuwait to hire mr barber mr barber’s work with msa-kuwait lasted approximately one year during which time he traveled to kuwait several times at a time not disclosed by the record after date and before date ms havens and mr barber formed and owned marion-booker marion-booker a virginia limited_liability_company marion-booker purchased certain real_property chick cove property at chick cove manor in middlesex county virginia which it intended to sell after it caused a house to be built thereon during and mr barber stayed at various times at the virginia beach property at the chick cove property and at a house located in topping virginia certain transactions involving delaware corporation ms havens and mr barber at least during the period date to date delaware corporation did not have the assets or capitalization that mr barber believed was necessary to secure the financing and the bonding that it required in order to bid successfully on major construction projects during that period ms havens and mr barber discussed between themselves and with robert l braun mr braun the use by delaware corporation of certain of ms havens’s assets and certain of mr barber’s assets for the purpose of enhancing delaware corporation’s ability to secure such financing and such bonding ms havens’s and mr barber’s plan mr braun recommended that delaware corporation ms havens and mr barber use a so-called contract of purchase and not a deed_of_trust in order to effect ms havens’s and mr barber’ sec_4mr braun is a certified_public_accountant who since provided various professional services to delaware corporation and mr barber plan in recommending the use of a contract of purchase mr braun advised delaware corporation ms havens and mr barber that such a contract would not trigger the due-on-sale clause in favor of the first mortgage holder of any mortgage loan with respect to any property that they wished to use to carry out ms havens’s and mr barber’s plan and would be reflected in delaware corporation’s financial statements as a stockholder loan that would be treated as equity for purposes of that company’s ability to obtain bonding mr braun also advised delaware corporation ms havens and mr barber that no recording costs would have to be paid if a contract of purchase were used since under such a contract no deed would be recorded in addition based on information provided to him mr braun advised petition- ers that the respective properties of ms havens and mr barber that they intended to use in effecting ms havens’s and mr barber’s plan were rental properties and that delaware corpora- tion would be entitled to deduct the operating_expenses relating to any such rental property provided that the rent was paid for such property some time shortly before date delaware corpora- tion ms havens and mr barber caused contracts of purchase to be prepared in order to implement ms havens’s and mr barber’s plan and mr braun reviewed those contracts delaware corporation ms havens and mr barber entered into an agreement global agreement effective as of date which provided in pertinent part this agreement made as of and effective thi sec_1st day of august by and between frances b havens havens and oscar m barber barber and dela- ware corporation dc a b c d e f g statements barber is owner of all of the stock of dc havens is the owner of property known as harris road virginia beach virginia the vir- ginia beach property and acres reedy church district caroline county virginia the caroline county property havens and barber are the owners of marion-booker a virginia limited_liability_company which owns a lot with improvements thereon at chick cove manor middlesex county virginia barber has and or is asserting an ownership inter- est in property on mitchum’s creek in middlesex county virginia havens is a owner of management systems appli- cations inc a virginia corporation havens owns a interest in msa-kuwait llc msa-kuwait a virginia limited_liability_company and dc owns a interest in msa-kuwait llc the parties have agreed and desire that the caro- line county property the virginia beach property the interest in msa-kuwait owned by havens and the mitchum creek property and the marion-booker property be transferred to dc for dc to enter into a management_contract with management sys- tems applications inc msa and for havens to acquire a stock ownership in dc as set forth be- low witnesseth now therefore in consideration of dollar_figure cash in hand paid_by dc to havens and to barber and the receipt of which is hereby acknowledged and for other good and valuable considerations including the mutual promises contained herein the parties agree as follows the caroline county property will be transferred to dc for consideration of dollar_figure which includes the assumption by dc of the existing indebtedness in favor of colonial farm credit aca in the approximate amount of dollar_figure this transfer will be by way of a land sales contract the difference between the present indebtedness of dollar_figure and dollar_figure will be evidenced by a promissory note payable to havens bearing interest at the lowest rate allowed by law to prevent the imputation of interest such note shall be due and payable upon the sale of the caroline county property if the parties terminate this agreement or at dc’s option if the management_contract re- ferred to herein is not renewed dc will convey its interest in the property back to havens the aforesaid note shall be cancelled and dc will be relieved from any further obligations for payment under the indebtedness to colonial farm credit aca any moneys spent by dc for maintenance or for interest on the indebtedness will be at dc’s expense not to be reimbursed to dc if the caroline property is reconveyed to havens the virginia beach property will be transferred to dc for consideration of dollar_figure which in- cludes the assumption by dc of the existing in- debtedness in favor of crestar mortgage corp in the approximate amount of dollar_figure this transfer will be by way of a land sales contract the difference between the present indebtedness of dollar_figure and dollar_figure will be evidenced by a promissory note payable to havens bearing interest at the lowest interest rate allowed by law to prevent the imputation of interest such note shall be due and payable upon the sale of the virginia beach property if the parties terminate this agreement or at dc’s option if the management_contract referred to herein is not renewed dc will convey its interest in the property back to havens the aforesaid note shall be cancelled and dc will be relieved from any further obligations for payment under the indebtedness to nations bank any moneys spent by dc for maintenance or for interest on the indebtedness will be at dc’s expense not to be reimbursed to dc if the virginia beach property is reconveyed to havens havens will transfer to dc a interest in msak if a dispute arises the operating_agreement dated date will prevail if the parties ter- minate this agreement or at the option of dc if the management agreement is not renewed the interest in msak will revert to havens without regard to increase in value provided however dc will be entitled to keep it sec_30 barber will convey his interest in the mitchum’s creek property to dc by land sales contract for dollar_figure plus the payment of debts to rumsey breeden hubbard bugg terry and to braun dehnert clarke co dc will pay all expenses in recovering the house and anything that has to be paid to laura barber the deed of barber’s inter- est will be delivered to dc at the earliest time he is able to convey such interest havens will cause msa to enter into a management agreement with dc on the terms and conditions set forth in that management agreement dated date which is made a part hereof by this refer- ence upon execution and delivery of all of the docu- ments enumerated herein to dc dc will issue to havens sufficient stock so that after the issuance of dc will be owned by barber and will be owned by havens notwithstanding this stock own- ership percentages all profit and loss distribu- tions and capital distributions will be split also notwithstanding anything contained herein to the contrary with regard to matters involving msa havens will have the right to di- rect same such not to be overridden by barber should this agreement be terminated by the mutual agreement of the parties or should dc elect to terminate this agreement because of the management_contract not being renewed generally except as otherwise regarded herein the parties agree to take all actions necessary to place themself in a position that they were in immediately prior to the effective date of this agreement for pur- poses of illustration the caroline property the virginia beach property half of the msak interest would be returned to havens the mitchums creek property would be split in the event of such termination or dissolution the parties agree that total assets of dc will be assigned a fair_market_value with havens being entitled to of the total fair_market_value and barber entitled to of the total fair_market_value provided however havens shall be entitled to receive as part of her share the equities accumulated in the aforementioned properties in the event of termination or dissolution havens agrees to con- vey all of her right title and interest in dc back to dc or to barber reproduced literally pursuant to the global agreement delaware corporation and msa entered into a management_contract management_contract the management_contract which was effective as of date provided in pertinent part as follows this management_contract is made and effective as of date between the delaware corporation dc and management systems applications inc msa statements c msa desires to enter into a management con- tract with dc for dc to supply management services to msa duration and cancellation the initial term of this contract shall be for one year beginning on the effective date of this contract and ending pincite midnight on date after the expiration of the initial term this agree- ment will continue in effect on a year to year basis on the saine sic terms and conditions until canceled by either party management fees a in return for the management services pro- vided by dc to msa under this contract msa shall negotiate the fees for each contract function assigned to dc b as an incentive under this agreement in addition to the fees under paragraph a above dc shall be paid an amount equal to of the pre-tax profits of msa resulting from or because of management improve- ments by dc for each calender year pursuant to paragraph a of the management_contract msa paid delaware corporation dollar_figure per month for a period not disclosed by the record pursuant to the global agreement ms havens entered into a contract of purchase that purported to sell to delaware corporation the caroline county farm caroline county farm contract the caroline county farm contract which was effec- tive as of date provided in pertinent part this contract of purchase entered into as of the 1st day of august by and between frances b havens hereinafter referred to as seller and dela- ware corporation hereinafter referred to as pur- chaser statements a the seller agrees to sell and the purchaser agrees to buy the property described on exhibit a attached hereto and made a part hereof by this refer- ence the caroline county property upon certain terms and conditions contained therein and b the parties hereto have agreed that such sale and purchase be by contract and that the deed of con- veyance be delivered when such contract has been com- pleted in full the property and restrictions the pur- chaser agrees to purchase and the sellers sic agree to sell the property described in exhibit a purchase_price and terms of payment the price of the property shall be dollar_figure with the present indebtedness being assumed by the purchaser and the balance evidenced by a promissory note payable by the purchaser upon the sale of such parcel the purchaser agrees that the unpaid balance shall bear interest at the lowest rate allowed by law to prevent the imputation of interest per annum from the date hereof such interest to be payable annually any payments are to be applied first to the payment of interest on any unpaid balances of the purchase_price and second to the reduction of the principal_amount of the purchase_price until the sale of the parcel delaware corp shall be responsible for payment of all indebtedness which constitute s a lien against the parcel deed upon full payment upon the entire balance of the purchase_price of the parcel being paid in full the purchaser shall be entitled to receive a deed for that parcel risk of loss from the date hereof risk of loss or damage to the properties by fire windstorm casualty or other cause is assumed by the purchaser insurance purchaser is to procure and carry at purchaser’s expense fire and casualty insur- ance on improvements to the property in an amount not less than the replacement value with such policies naming seller as first loss payee and purchaser as second loss payee purchaser shall also procure and carry out at its expense liability insurance in favor of the seller affording protection to the limit of dollar_figure in respect to injury or death to a single_person and to the limit of dollar_figure in respect of any one accident purchaser shall provide the seller with a copy of such policies and agree to maintain same during the term of this contract possession of property the purchaser may enter into possession of such property as of date and continue in such possession for and during the life of this agreement the purchaser shall main- tain such premises and all improvements thereon in good repair shall permit no waste thereof and shall take the same care thereof that a prudent owner would take during the life of this agreement purchaser may not improve such property without the seller’s consent in writing assignment no transfer or assignment of any rights hereunder shall be made by anyone having an interest herein unless made in writing and in such manner and on such terms and conditions required by the seller loans notwithstanding anything contained herein to the contrary the purchaser may mortgage the property to pay off the purchase_price with the con- sent of seller construction this agreement shall be interpreted under the laws of the commonwealth of virginia and shall not be construed against either party as drafter pursuant to the caroline county farm contract delaware corporation assumed the balance of ms havens’s dollar_figure mortgage loan with respect to the caroline county farm and gave ms havens a promissory note caroline county farm note for the remaining dollar_figure of the dollar_figure purchase_price set forth in that con- tract the caroline county farm note provided in pertinent part delaware corporation a virginia corporation promises to pay to the order of frances b havens the sum of dollar_figure due and payable upon the sale of the prop- erty at reedy church district caroline county vir- ginia this note bears interest at the lowest rate of interest per annum allowed by law from time to time to prevent the imputation of interest at all relevant times after date the caroline county farm remained unsold and delaware corporation did not make any payments to ms havens on the caroline county farm note pursuant to the global agreement ms havens entered into a contract for purchase that purported to sell to delaware corporation the virginia beach property virginia beach property contract the virginia beach property contract which was effective as of date provided in pertinent part this contract of purchase entered into as of the 1st day of august by and between frances b havens hereinafter referred to as seller and dela- ware corporation hereinafter referred to as pur- chaser statements a the seller agrees to sell and the purchaser agrees to buy the property described on exhibit a attached hereto and made a part hereof by this refer- ence the virginia beach property upon certain terms and conditions contained therein and b the parties hereto have agreed that such sale and purchase be by contract and that the deed of con- veyance be delivered when such contract has been com- pleted in full the property and restrictions the pur- chaser agrees to purchase and the sellers sic agree to sell the property described in exhibit a purchase_price and terms of payment the price of the property shall be dollar_figure with the present indebtedness being assumed by the purchaser and the balance evidenced by a promissory note payable by the purchaser upon the sale of such parcel the purchaser agrees that the unpaid balance shall bear interest at the lowest rate allowed by law to prevent the imputation of interest per annum from the date hereof such interest to be payable annually any payments are to be applied first to the payment of interest on any unpaid balances of the purchase_price and second to the reduction of the principal_amount of the purchase_price until the sale of the parcel delaware corp shall be responsible for payment of all indebtedness which constitute s a lien against the parcel deed upon full payment upon the entire balance of the purchase_price of the parcel being paid in full the purchaser shall be entitled to receive a deed for that parcel risk of loss from the date hereof risk of loss or damage to the properties by fire windstorm casualty or other cause is assumed by the purchaser insurance purchaser is to procure and carry at purchaser’s expense fire and casualty insur- ance on improvements to the property in an amount not less than the replacement value with such policies naming seller as first loss payee and purchaser as second loss payee purchaser shall also procure and carry out at its expense liability insurance in favor of the seller affording protection to the limit of dollar_figure in respect to injury or death to a single_person and to the limit of dollar_figure in respect of any one accident purchaser shall provide the seller with a copy of such policies and agree to maintain same during the term of this contract possession of property the purchaser may enter into possession of such property as of date and continue in such possession for and during the life of this agreement the purchaser shall main- tain such premises and all improvements thereon in good repair shall permit no waste thereof and shall take the same care thereof that a prudent owner would take during the life of this agreement purchaser may not improve such property without the seller’s consent in writing assignment no transfer or assignment of any rights hereunder shall be made by anyone having an interest herein unless made in writing and in such manner and on such terms and conditions required by the seller loans notwithstanding anything contained herein to the contrary the purchaser may mortgage the property to pay off the purchase_price with the con- sent of seller construction this agreement shall be interpreted under the laws of the commonwealth of virginia and shall not be construed against either party as drafter pursuant to the virginia beach property contract delaware corporation assumed the balance of ms havens’s dollar_figure mortgage loan with respect to the virginia beach property and gave ms havens a promissory note virginia beach property note for the remaining dollar_figure of the dollar_figure purchase_price set forth in that contract the virginia beach property note provided in pertinent part delaware corporation a virginia corporation promises to pay to the order of frances b havens the sum of dollar_figure due and payable upon the sale of the virginia beach property this note bears interest at the lowest rate of interest per annum allowed by law from time to time to prevent the imputation of interest at all relevant times after date the virginia beach property remained unsold and delaware corporation did not make any payments to ms havens on the virginia beach note pursuant to the global agreement delaware corporation and mr barber entered into a contract of purchase mitchums creek contract that purported to sell to delaware corporation his interest in the mitchums creek property the mitchums creek contract which was effective as of date while the litigation with respect to the mitchums creek property was pending in the middlesex circuit_court provided in pertinent part this contract of purchase entered into as of the 1st day of august by and between oscar m barber hereinafter referred to as seller and delaware corporation hereinafter referred to as purchaser statements a the seller agrees to sell and the purchaser agrees to buy the property described on exhibit a attached hereto and made a part hereof by this refer- ence the middlesex county property mitchums creek upon certain terms and conditions contained therein and b the parties hereto have agreed that such sale and purchase be by contract and that the deed of con- veyance be delivered when such contract has been com- pleted in full the property and restrictions the pur- chaser agrees to purchase and the sellers sic agree to sell all of the seller’s right title and interest in and to the property described in exhibit a purchase_price and terms of payment the price of the property shall be dollar_figure with the present indebtedness being assumed by the purchaser together with all legal and accounting fees with the balance evidenced by a promissory note payable by the purchaser upon the sale of such parcel the purchaser agrees that the unpaid balance shall bear interest at the lowest rate allowed by law to prevent the imputation of interest per annum from the date hereof such interest to be payable annually any payments are to be applied first to the payment of interest on any unpaid balances of the purchase_price and second to the reduction of the principal_amount of the purchase_price until the sale of the parcel delaware corp shall be responsible for payment of all indebtedness which constitute s a lien against the parcel deed upon full payment upon the entire balance of the purchase_price of the parcel being paid in full the purchaser shall be entitled to receive a deed for that parcel risk of loss from the date hereof risk of loss or damage to the properties by fire windstorm casualty or other cause is assumed by the purchaser insurance purchaser is to procure and carry at purchaser’s expense fire and casualty insur- ance on improvements to the property in an amount not less than the replacement value with such policies naming seller as first loss payee and purchaser as second loss payee purchaser shall also procure and carry out at its expense liability insurance in favor of the seller affording protection to the limit of dollar_figure purchaser shall provide the seller with a copy of such policies and agree to maintain same during the term of this contract possession of property the purchaser may enter into possession of such property as of date and continue in such possession for and during the life of this agreement the purchaser shall main- tain such premises and all improvements thereon in good repair shall permit no waste thereof and shall take the same care thereof that a prudent owner would take during the life of this agreement purchaser may not improve such property without the seller’s consent in writing assignment no transfer or assignment of any rights hereunder shall be made by anyone having an interest herein unless made in writing and in such manner and on such terms and conditions required by the seller loans notwithstanding anything contained herein to the contrary the purchaser may mortgage the property to pay off the purchase_price with the con- sent of seller construction this agreement shall be interpreted under the laws of the commonwealth of virginia and shall not be construed against either party as drafter as made clear in paragraph of the global agreement the term present indebtedness referred to in paragraph of the mitchums creek contract included inter alia any mortgage indebtedness outstanding on the mitchums creek property and any legal fees that mr barber owed as of the effective date of the mitchums creek contract for services rendered in connection with the litigation with respect to the mitchums creek property pursuant to the mitchums creek contract delaware corpora- tion gave mr barber a promissory note for dollar_figure that promis- sory note provided in pertinent part delaware corporation a virginia corporation promises to pay to the order of oscar m barber the sum of dollar_figure due and payable upon the sale of the prop- erty at mitchums creek property middlesex county virginia this note bears interest at the lowest rate of interest per annum allowed by law from time to time to prevent the imputation of interest pursuant to the global agreement marion-booker5 en- tered into a contract with delaware corporation under which marion-booker purported to sell to delaware corporation its interest in the chick cove property although as discussed above mr barber stayed at the chick cove property at various times during the period through he did not pay rent to delaware corporation during that period for his use of that property at a time not disclosed by the record after the respective 5as discussed above marion-booker was a virginia limited_liability_company that ms havens and mr barber formed and owned effective dates of the caroline county farm contract and the virginia beach property contract delaware corporation completed several major construction projects for which it had been able to obtain the financing and the bonding that permitted it to bid successfully on such projects at all relevant times including the respective effective dates of the caroline county farm contract and the virginia beach property contract and all relevant times thereafter during the taxable years in question petitioners did not intend that ms havens transfer to delaware corporation equitable ownership of and legal_title to the caroline county farm and the virginia beach property thus delaware corporation assigned its interest in the caroline county farm contract caroline county farm assignment to msg-stg l p a family limited_partnership con- trolled by ms havens the caroline county farm assignment which was effective as of date provided in pertinent part as follows this assignment of contract interest made novem- ber by and between delaware corporation a virginia corporation assignor and msg-stg l p a virginia limited_partnership assignee 6the taxable years for which respondent determined deficien- cies and penalties against ms havens and mr barber are and the taxable years for which respondent determined defi- ciencies and penalties against delaware corporation are and the deficiency and the penalty that respondent determined for delaware corporation’s taxable_year are attributable to respondent’s disallowance of a claimed nol carryforward from its taxable_year whereas the parties to this assignment wish to assign to msg-stg l p a virginia limited_partnership all rights of delaware corporation in and to the date contract of purchase to cancel the date note in the amount of three hundred twenty thou- sand two hundred and no dollars dollar_figure and to relinquish any and all claims so that delaware corporation shall not have any equitable claim under color of title to the property located in caroline county virginia purchased by frances b havens in and the legal_title to which is still vested in the name of frances b havens under the court record documents in caroline county virginia and whereas the parties wish the assignment to allow frances b havens to freely transfer and or convey or sell her ownership in the one hundred eighty-five acres more or less located in caroline county vir- ginia free and clear of any claims of interest or ownership by delaware corporation under the date contract of purchase now therefore in consideration of the sum of ten and no dollars dollar_figure paid_by msg-stg l p a virginia limited_partnership to delaware corporation receipt of which is hereby acknowledged and other good and valuable considerations the parties hereto agree as follows delaware corporation assigns to msg-stg l p a virginia limited_partnership all of its legal and equitable rights in and to the contract of purchase dated date by and between frances b havens and delaware corporation for the caroline county prop- erty reference to which contract is hereby expressly made and which contract is incorporated into this agreement delaware corporation assigns all claims which it may have legal or equitable under any contract or color of title to any interest in the one hundred eighty-five acres more or less located in caroline county virginia the date note from delaware corpora- tion payable to frances b havens in the amount of three hundred twenty thousand two hundred and no dollars dollar_figure is cancelled effective upon the date of this agreement this assignment and release of contractual rights and claim under any color of title shall not be recorded delaware corporation also assigned its interest in the virginia beach property contract virginia beach assignment to ms havens the virginia beach assignment which was effective as of date provided in pertinent part this assignment of contract interest made date by and between delaware corporation a virginia corporation assignor and frances b havens as- signee whereas the parties to this assignment wish to re-assign to frances havens all rights of delaware corporation in and to the date contract of purchase to cancel the date note in the amount of one hundred twenty eight thousand and no dollars dollar_figure and to relinquish any and all claims so that delaware corporation shall not have any equitable claim of title to the property located in virginia beach virginia purchased by frances b havens in date and the legal_title to which is still vested in the name of frances b havens under the court record documents in virginia beach virginia and whereas the parties wish the assignment to allow frances b havens to freely transfer and or convey or sell her ownership in the house and real_estate lo- cated in virginia beach virginia free and clear of any claims of interest or ownership by delaware corporation under the date contract of purchase now therefore in consideration of the sum of ten and no dollars dollar_figure paid_by frances havens to delaware corporation receipt of which is hereby ac- knowledged and other good and valuable considerations the parties hereto agree as follows delaware corporation assigns to frances ha- vens all of its legal and equitable rights in and to the contract of purchase dated date by and between frances b havens and delaware corporation for the virginia beach property reference to which con- tract is hereby expressly made and which contract is incorporated into this agreement delaware corporation assigns all claims which it may have legal or equitable under any contract or color of title to any interest in the house and realestate sic located in virginia beach virginia the date note from delaware corpora- tion payable to frances b havens in the amount of one hundred twenty eight thousand and no dollars dollar_figure is cancelled effective upon the date of this agreement frances havens will re-assume the liability of the pay off balance to crestar mortgage corporation in the amount of one hundred fifty nine thousand nine hundred forty five and dollars dollar_figure and commence making the monthly payments delaware corporation will deduct from frances havens loan from stockholder account twelve thousand fifty four and dollars dollar_figure which represents delaware corporation’s equitable interest in the virginia beach property this assignment and release of contractual rights and claim under any color of title shall not be recorded some time after the conclusion of the litigation with respect to the mitchums creek property ms barber purchased for dollar_figure the one-half of that property that the middlesex circuit_court had found she did not own and that mr barber had purported to sell to delaware corporation pursuant to the mitchums creek contract certain payments by delaware corporation during the years in question delaware corporation made certain payments as described below caroline county farm during delaware corporation paid the following ex- penses caroline county farm expenses totaling dollar_figure with respect to the caroline county farm type of expense mortgage loan real_estate_taxes electric utilities telephone amount dollar_figure big_number big_number virginia beach property during delaware corporation paid the following ex- penses virginia beach property expenses totaling dollar_figure with respect to the virginia beach property type of expense mortgage loan real_estate_taxes electric utilities telephone television propane security miscellaneous amount dollar_figure big_number big_number big_number during delaware corporation paid the following ex- penses virginia beach property expenses totaling dollar_figure with respect to the virginia beach property type of expense mortgage loan real_estate_taxes electric utilities telephone amount dollar_figure big_number big_number mitchums creek property during pursuant to the mitchums creek contract delaware corporation paid a total of dollar_figure in legal fees legal fees with respect to the mitchums creek property for legal services provided to mr barber in connection with the litigation with respect to the mitchums creek property child care during and delaware corporation paid dollar_figure child care expenses and dollar_figure child care expenses respectively for the care of the children of mr barber’s daughters delaware corporation did not treat those payments as taxable fringe_benefits petitioners’ respective federal_income_tax returns each petitioner filed tax returns returns for the years in question as described below delaware corporation’s returns delaware corporation filed form_1120 u s_corporation income_tax return form_1120 for its taxable_year dela- ware corporation’s return failes associates p c was the paid preparer preparer of that return in delaware corpo- ration’s return delaware corporation claimed the following deductions dollar_figure for the caroline county farm expenses dollar_figure for the virginia beach property expenses dollar_figure for the legal fees with respect to the mitchums creek property dollar_figure for the child care expenses and dollar_figure for depreciation with respect to the virginia beach property virginia beach property deprecia- tion deduction in delaware corporation’s return delaware corporation reported dollar_figure as gross_rent received with respect to the virginia beach property claimed rent of dollar_figure delaware corporation filed form_1120 for its taxable_year delaware corporation’s return in delaware corpora- tion’s return delaware corporation claimed the following deductions dollar_figure for the virginia beach property expenses dollar_figure for the child care expenses and dollar_figure for depreciation with respect to the virginia beach property virginia beach property depreciation deduction in delaware corporation’s return delaware corporation claimed an nol delaware corporation carried part of that nol back to its taxable years and and as discussed below 7delaware corporation’s return is not part of the record in this case we are unable to determine from that record whether a preparer prepared delaware corporation’s return and if so the identity of such preparer 8the record does not disclose the amount of the nol that delaware corporation claimed in delaware corporation’s return carried the balance ie dollar_figure forward to its taxable_year delaware corporation filed form_1120 for its taxable_year delaware corporation’s return failes associates p c was the preparer of that return in delaware corporation’s return delaware corporation claimed an nol deduction of dollar_figure that was attributable to a claimed nol carryforward from ms havens’s returns ms havens filed form_1040 u s individual_income_tax_return form_1040 for her taxable_year ms havens’s return braun dehnert clarke co pc was the preparer of that return in ms havens’s return ms havens did not report as income the following payments that delaware corporation made during dollar_figure for the caroline county farm expenses and dollar_figure for the virginia beach property expenses in ms havens’s return ms havens did not report as income delaware corporation’s assignment in of its interest in the caroline county farm contract to msg-stg l p a family limited_partnership controlled by ms havens ms havens filed form_1040 for her taxable_year ms havens’s return kroboths was the preparer of that return in ms havens’s return ms havens did not report as income dollar_figure for the virginia beach property expenses that delaware corporation paid during in ms havens’s return ms havens did not report as income delaware corpora- tion’s assignment of its interest in the virginia beach property contract to her mr barber’s returns mr barber filed form_1040 for his taxable_year mr barber’s return a preparer prepared that return in mr barber’s return mr barber did not report as income the following payments that delaware corporation made during dollar_figure for legal fees with respect to the mitchums creek property and dollar_figure for the child care expenses mr barber filed form_1040 for his taxable_year mr barber’s return failes associates p c was the preparer of that return in mr barber’s return mr barber did not report as income dollar_figure for the child care expenses that delaware corporation paid during respondent’s examination of petitioners’ respective returns respondent’s examination of petitioners’ respective returns for the taxable years in question began prior to date delaware corporation’s notice_of_deficiency respondent issued a notice to delaware corporation delaware corporation’s notice with respect to its taxable years and 9the record does not disclose the identity of the preparer of mr barber’s return in that notice respondent determined inter alia to disallow the following deductions claimed in delaware corpora- tion’s return real_estate_taxes of dollar_figure attributable to the caroline county farm real_estate_taxes of dollar_figure attributable to the virginia beach property mortgage loan interest of dollar_figure attributable to the caroline county farm mortgage loan interest of dollar_figure attributable to the virginia beach property utility expenses of dollar_figure legal fees of dollar_figure attributable to the litigation with respect to the 10the parties stipulated that delaware corporation made for and deducted in its return dollar_figure of mortgage loan payments with respect to the caroline county farm and dollar_figure of mortgage loan payments with respect to the virginia beach prop- erty delaware corporation’s notice showed that for the taxable_year respondent disallowed dollar_figure of mortgage loan interest deductions with respect to the caroline county farm and dollar_figure of mortgage loan interest deductions with respect to the virginia beach property the record does not disclose the reason for the discrepancies between the respective total_amounts of mortgage loan payments that the parties stipulated delaware corporation made during and deducted in delaware corporation’s return with respect to the caroline county farm and the virginia beach property ie dollar_figure and dollar_figure respectively and the respective total_amounts of mortgage loan interest deductions that respondent disallowed for that year with respect to those properties ie dollar_figure and dollar_figure respectively 11in delaware corporation’s notice respondent did not show the disallowed portion of the total expense deductions of dollar_figure for utilities that delaware corporation claimed in its return that was attributable to the caroline county farm and that was attributable to the virginia beach property the record establishes that delaware corporation paid during utility expenses of dollar_figure attributable to the caroline county farm and dollar_figure attributable to the virginia beach property mitchums creek property telephone expenses of dollar_figure child care expenses of dollar_figure and depreciation of dollar_figure attributable to the virginia beach property in delaware corporation’s notice respondent also determined that the claimed rent of dollar_figure should not be included in delaware corpo- ration’s gross_income for in delaware corporation’s notice respondent determined inter alia to disallow the following deductions claimed in delaware corporation’s return real_estate_taxes of dollar_figure attributable to the virginia beach property mortgage loan interest of dollar_figure attributable to the virginia beach property utility expenses of dollar_figure attributable to the 12in delaware corporation’s notice respondent did not show the disallowed portion of the total telephone expense deductions of dollar_figure that delaware corporation claimed in its return that was attributable to the caroline county farm and that was attributable to the virginia beach property the record establishes that delaware corporation paid during telephone expenses of dollar_figure attributable to the caroline county farm and dollar_figure attributable to the virginia beach property although the record is not clear regarding the property or properties to which the remaining expenses of dollar_figure are attribut- able the parties do not dispute that for the total tele- phone expense deductions in dispute are dollar_figure 13the parties stipulated that delaware corporation made for and deducted in its return dollar_figure of mortgage loan payments with respect to the virginia beach property delaware corporation’s notice showed that for the taxable_year respondent disallowed dollar_figure of mortgage loan interest deduc- tions with respect to that property the record does not dis- close the reason for the discrepancies between the total amount of mortgage loan payments that the parties stipulated delaware corporation made during and deducted in delaware corpora- continued virginia beach property telephone expenses of dollar_figure attribut- able to the virginia beach property child care expenses of dollar_figure and depreciation of dollar_figure attributable to the virginia beach property as a result of the disallowance of the foregoing deductions respondent determined to decrease a the amount of the nol that delaware corporation claimed in delaware corporation’s return and b the amount of the nol_carryback from that delaware corporation claimed in its return and return and to eliminate the nol carryforward from that delaware corporation claimed in its return in delaware corpora- tion’s notice respondent further determined that delaware corporation is liable for each of the years and for the accuracy-related_penalty under sec_6662 ms havens’s notice_of_deficiency respondent issued a notice to ms havens with respect to her taxable years and in that notice respondent deter- mined that during ms havens received constructive dividends of dollar_figure from delaware corporation of which dollar_figure was attributable to the caroline county farm expenses that delaware corporation paid during and dollar_figure was attrib- continued tion’s return with respect to the virginia beach property ie dollar_figure and the total amount of mortgage loan interest deductions that respondent disallowed for that year with respect to the virginia beach property ie dollar_figure utable to the virginia beach property expenses that delaware corporation paid during that year in ms havens’s notice respondent also determined that during ms havens received constructive dividends of dollar_figure from delaware corporation attributable to the virginia beach property expenses that delaware corporation paid during that year respondent further determined in ms havens’s notice that she is liable for each of the years and for the accuracy-related_penalty under sec_6662 mr barber’s notice_of_deficiency respondent issued a notice to mr barber mr barber’s notice with respect to his taxable years and in that notice respondent determined that during mr barber re- ceived constructive dividends of dollar_figure from delaware corpora- tion of which dollar_figure was attributable to the legal fees with respect to the mitchums creek property that delaware corpo- ration paid during and dollar_figure was attributable to the child care expenses that delaware corporation paid during that year in mr barber’s notice respondent also determined that during mr barber received constructive dividends of dollar_figure from delaware corporation attributable to the child care expenses that delaware corporation paid during that year respondent further determined in mr barber’s notice that he is liable for each of the years and for the accuracy- related penalty under sec_6662 opinion each petitioner bears the burden of proving that respon- dent’s determinations in the notice that respondent issued to such petitioner is erroneous see rule a 290_us_111 we must determine whether delaware corporation’s payments during of the caroline county farm expenses and the virginia beach property expenses and during of the virginia beach property expenses collectively the disputed property expenses constitute constructive dividends to ms havens for those respective years that delaware corporation is not entitled to deduct delaware corporation is entitled for to the virginia beach property depreciation deduc- tion and for to the virginia beach property deprecia- tion deduction collectively the virginia beach property depre- ciation deductions delaware corporation’s payments during of the legal fees with respect to the mitchums creek prop- erty constitute constructive dividends to mr barber for that year that delaware corporation is not entitled to deduct delaware corporation’s payments during of the child care expenses and during of the child care expenses collectively the disputed child care expenses constitute constructive dividends to mr barber for those respective years that delaware corporation is not entitled to deduct and petitioners are liable for the respective years at issue for the accuracy-related_penalties it is petitioners’ position that respondent erred in deter- mining that delaware corporation’s payments of a the disputed property expenses b the legal fees with respect to the mitchums creek property and c the disputed child care expenses constitute constructive dividends to ms havens or mr barber as the case may be that delaware corporation is not entitled to deduct that delaware corporation is not enti- tled to the virginia beach property depreciation_deductions and that petitioners are liable for the accuracy-related penal- ties at issue in support of their position petitioners rely on inter alia mr barber’s testimony we found his testimony to be questionable vague general conclusory and or uncorrobo- rated in certain material respects we shall not rely on any 14petitioners do not argue that ms havens and mr barber did not receive constructive dividends during the years at issue because of insufficient earnings_and_profits of delaware corpora- tion see sec_301 sec_316 nor do petitioners contend that delaware corporation intended the payments of the disputed property expenses to be compensation to ms havens and the payments of the legal fees with respect to the mitchums creek property and the disputed child care expenses to be compen- sation to mr barber that is deductible by it for the respective years in question see 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir such testimony to support petitioners’ position in the instant cases petitioners did not call ms havens to testify in support of their position in these cases we presume that ms havens did not testify because her testimony would not have been favorable to petitioners’ position see 6_tc_1158 affd 162_f2d_513 10th cir caroline county farm expenses virginia beach property expenses and virginia beach property expenses in support of their position with respect to the disputed property expenses petitioners argue because the caroline county farm was investment prop- erty held for rent and for resale dc delaware corpo- ration may deduct real_estate_taxes mortgage interest and utilities and operating_expenses paid_by it dc can deduct mortgage interest_paid on the virginia beach property in and and mortgage interest_paid on the caroline county farm in because the virginia beach property was rental prop- erty both pieces were investment_property held for rent and resale assets sold to dc were caroline county farm dollar_figure virginia beach property dollar_figure marion- booker spec house chick cove property dollar_figure mitchum’s sic creek property dollar_figure and interest in msa-kuwait total in excess of dollar_figure this infusion of capital enabled dc to get back into the construction business and make a profit all these transactions had substantial economic commercial and legal effects other then expected tax benefits they were in no way an economic sham without effect for federal_income_tax purposes respondent counters a fundamental principle of income_tax law is that economic_substance prevails over form and in this case the real_estate transactions between petitioners were without economic_substance because petitioner havens remained the true owner of the equity in the proper- ties it is abundantly clear that the real_estate transac- tions between havens and delaware corporation are without economic_substance havens always remained in possession of the properties and controlled the proper- ties as she had done before the transfers once the court looks through the alleged transfer to delaware corporation no economic relationships were altered and havens remained the owner of the virginia beach and caroline county properties on the record before us we reject petitioners’ argument that as of date or any time thereafter during the years in question ms havens transferred the caroline county farm and the virginia beach property to delaware corporation and that delaware corporation became the owner of those properties on that record we agree with respondent that during the years in question ms havens remained the owner of both of those proper- ties in determining whether the benefits_and_burdens_of_ownership of the caroline county farm and of the virginia beach property passed from ms havens to delaware corporation we look to 115_tc_605 for guidance in keith v commissioner supra pincite we stated case law sets forth the standard for deter- mining when a sale is complete for tax purposes with respect to real_property a sale and transfer of owner- ship is complete upon the earlier of the passage of legal_title or the practical assumption of the benefits_and_burdens_of_ownership see 749_f2d_1483 11th cir affg in part and revg in part tcmemo_1981_361 430_f2d_1019 6th cir affg 51_tc_290 68_tc_115 this test reaffirms the longstanding principle evidenced by the following early statement that transfer of legal_title is not a prerequisite for a completed sale a closed transaction for tax pur- poses results from a contract of sale which is absolute and unconditional on the part of the seller to deliver to the buyer a deed upon payment of the consideration and by which the purchaser secures immediate possession and exercises all the rights of ownership 86_f2d_637 2d cir affg 32_bta_383 in determining whether passage either of title or of benefits and burdens has occurred we look to state law it is state law that creates and governs the nature of interests in property with federal_law then controlling the manner in which such interests are taxed see 472_us_713 here execution of the contracts for deed was not accompanied by a transfer of legal_title so we must decide whether these instru- ments were sufficient under state law to confer upon the purchaser the benefits_and_burdens_of_ownership this inquiry is a practical one to be resolved by examining all of the surrounding facts and circum- stances among the factors which this and other courts have cited as indicative of the benefits_and_burdens_of_ownership are a right to possession an obligation to pay taxes assessments and charges against the prop- erty a responsibility for insuring the property a duty to maintain the property a right to improve the property without the seller’s consent a bearing of the risk of loss and a right to obtain legal_title at any time by paying the balance of the full purchase_price see goldberg v commissioner tcmemo_1997_74 see also major realty corp v commissioner supra pincite 77_tc_1221 musgrave v commissioner tcmemo_2000_285 berger v commissioner tcmemo_1996_76 spyglass partners v commissioner tcmemo_1995_452 when a buyer by virtue of such incidents would be considered to have obtained equitable owner- ship under state law a sale will generally be deemed completed for federal tax purposes as required by keith v commissioner supra we shall examine the law of the commonwealth of virginia virginia law to determine whether as of date or any time thereafter during the years in question the caroline county farm contract and the virginia beach contract conferred on delaware corporation the benefits_and_burdens_of_ownership ie equitable ownership of the caroline county farm and the virginia beach property under virginia law generally when a contract for the sale and purchase of real_property is executed the equitable owner- ship ie the benefits_and_burdens_of_ownership of the real_property is transferred from the seller to the buyer see lipps v first am serv corp s e 2d va sale v swann s e va where a contract for the sale and purchase of real_property contains a condition prece- dent that condition must be satisfied before a party to such contract may seek specific performance of such contract see 15the caroline county contract and the virginia beach con- tract provided that virginia law was to govern the interpretation of those respective contracts flippo v f l land co s e 2d va and before the equitable ownership ie the benefits_and_burdens_of_ownership of such real_property will pass from the seller to the buyer see bauserman v digiulian s e 2d va virginia law thus is consistent with tax law which requires that a contract of sale of real_property be absolute and uncondi- tional in order for such contract to be considered a closed transaction for tax purposes 86_f2d_637 2d cir affg 32_bta_383 in the instant cases both the caroline county farm contract and the virginia beach property contract contained conditions precedent that had to be satisfied delaware corporation had no obligation to make any payments of principal to ms havens with respect to the caroline county farm note which under the caro- line county farm contract was part of the purchase_price unless and until the caroline county farm was solddollar_figure similarly dela- ware corporation had no obligation to make any payments of principal to ms havens with respect to the virginia beach property note which under the virginia beach property contract was part of the purchase_price unless and until the virginia 16ms havens had no obligation under the caroline county farm contract to deliver a deed for the caroline county farm unless and until delaware corporation paid the caroline county farm note in full beach property was solddollar_figure at all relevant times after date the caroline county farm and the virginia beach property remained unsold and delaware corporation did not make any payments to ms havens on the caroline county farm note or the virginia beach property notedollar_figure in addition the caroline county farm contract and the virginia beach contract contained other provisions which indicate that ms havens did not transfer to delaware corporation as of date or any time thereafter during the years in question the respective benefits_and_burdens_of_ownership of the caroline county farm and of the virginia beach property pursu- ant to those respective contracts delaware corporation was not permitted to make any improvements to the respective proper- ties without first obtaining ms havens’s written approval or mortgage such respective properties to pay the caroline county farm note and the virginia beach property note respec- tively without the consent of ms havens another factor indicating that ms havens did not transfer 17ms havens had no obligation under the virginia beach property contract to deliver a deed for the virginia beach property unless and until delaware corporation paid the virginia beach property note in full 18the caroline county farm contract and the virginia beach property contract did not specify any dates by which the caroline county farm and the virginia beach property respectively were to be sold as a result the respective maturity dates for the caroline county farm note and the virginia beach property note were open-ended to delaware corporation as of date or any time there- after during the years in question the benefits_and_burdens_of_ownership of the virginia beach property is that ms havens continued to reside at that property during those years without paying any rentdollar_figure it is also significant that at all relevant times including the respective effective dates of the caroline county farm contract and the virginia beach property contract and all rele- vant times thereafter during the taxable years in question petitioners did not intend that ms havens transfer to delaware corporation equitable ownership of and legal_title to the caroline county farm and the virginia beach property indeed 19petitioners contend that during ms havens and mr barber each paid dollar_figure to delaware corporation for the rental of the virginia beach property or a total of dollar_figure which they concede did not equal the annual fair rental value of that property in support of that contention petitioners rely on mr barber’s testimony we found such testimony to be questionable vague and uncorroborated and we shall not rely on it to estab- lish that mr barber paid any amount to delaware corporation in as rent for his use of the virginia beach property more- over mr barber’s testimony on which petitioners rely does not address whether ms havens paid any rent to delaware corporation in for her use of that property petitioners have not presented any evidence and make no argument that during the years in question delaware corporation received any rent for the caroline county farm on the record before us we find that petitioners have failed to establish that ms havens and mr barber paid during a total of dollar_figure as rent for the virginia beach property and paid during the years in question any rent for the caroline county farm and the virginia beach property on that record we further find that petitioners have failed to carry their burden of establishing that during the years in question the caroline county farm and the virginia beach property were rental properties that delaware corporation owned mr braun advised them to treat the caroline county farm contract and the virginia beach property contract as stockholder loans in delaware corporation’s financial statements in addition both the caroline county farm assignment and the virginia beach property assignment which assigned delaware corporation’s respective interests in the caroline county farm contract and the virginia beach property contract to a family limited_partnership ie msg-stg l p controlled by ms havens and to ms havens respectively contained acknowledgments that ms havens continued to own the caroline county farm and the virginia beach property as of the effective dates of those assignments those assignments stated in pertinent part whereas the parties wish the assignment to allow frances b havens to freely transfer and or convey or sell her ownership in the caroline county farm or the virginia beach property free and clear of any claims of interest or ownership by delaware corporation under the date contract of purchase empha- sis added on the record before us we find that petitioners have failed to carry their burden of establishing that the caroline county farm contract and the virginia beach property contract conferred on delaware corporation as of date or any time thereafter during the years in question the respective benefits_and_burdens_of_ownership ie equitable ownership of the caroline county farm and the virginia beach property with respect to delaware corporation’s payments of the respective disputed property expenses relating to the caroline county farm and the virginia beach property that we have found delaware corporation did not own during the years in question it is well established that when a corporation confers an economic benefit on a stockholder in his or her capacity as such without an expectation of reimbursement that benefit constitutes a constructive_dividend to the stockholder e g 958_f2d_684 6th cir affg in part and remanding in part on another ground tcmemo_1987_549 73_tc_980 the exis- tence of a constructive_dividend is a question of fact hagaman v commissioner supra 577_f2d_1206 5th cir generally a corporation may not claim a deduction in computing its taxable_income for a payment that constitutes a constructive_dividend to its stock- holder see 460_us_370 va natl bank v united_states 450_f2d_1155 4th cir 422_f2d_362 4th cir affg per curiam tcmemo_1968_278 on the record before us we find that petitioners have failed to carry their burden of establishing that during and ms havens intended to reimburse delaware corporation for its payments of the respective disputed property expenses with respect to the caroline county farm and the virginia beach property that we have found she owned during the years in ques- tion on that record we further find that petitioners have failed to carry their burden of establishing that during and delaware corporation’s payments of such expenses did not confer an economic benefit on ms havens based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that delaware corporation’s payments during and respectively of the disputed property expenses do not constitute constructive dividends to ms havens for those years and that delaware corporation is entitled to deduct such expenses for those years based upon that examination we further find that petitioners have failed to carry their burden of establishing that delaware corporation is entitled for to the virginia beach property depreciation deduction and for to the virginia beach property depreciation deduction see sec_167 legal fees with respect to the mitchums creek property in support of their position with respect to the legal fees with respect to the mitchums creek property petitioners argue the payment of the legal fee by delaware did not result in a constructive_dividend to barber because he had already contracted with delaware that it would pay all expenses in recovering the house as part of the consid- eration for the purchase the legal fee was clearly incurred and paid for by delaware which had purchased the property from barber the suit was filed to protect delaware’s dollar_figure in- vestment in the property respondent counters the payment of legal fees associated with bar- ber’s suit against his ex-wife involving their marital residence constitute s constructive dividends to barber and petitioners have not argued that the pay- ments constituted compensation to him deductible by delaware corporation on that basis in this case petitioner barber brought suit against his ex-wife because she defrauded him out of their marital residence and he sought rent from his ex- wife as part of the equitable distribution of marital property but for the divorce barber would not have had to bring suit against his ex-wife moreover barber brought suit against his ex-wife in his own name and he not delaware corporation was awarded the prop- erty at the conclusion of the litigation what- ever business justifications petitioners put forward are simply not sufficient substance to alter the con- clusion that the payment was primarily for barber’s benefit and a constructive_dividend is warranted on the record before us we reject petitioners’ argument that during delaware corporation’s payments of the legal fees with respect to the mitchums creek property do not consti- tute constructive dividends to mr barber for that year and that delaware corporation is entitled to deduct such legal fees for that year on that record we agree with respondent that during such payments constitute constructive dividends to mr barber for that year that delaware corporation is not entitled to deduct ms barber recorded the mitchums creek deed and mr barber commenced litigation against her in the middlesex circuit_court before he entered into the global agreement and the mitchums creek contract with delaware corporation mr barber commenced that litigation against ms barber in order to assert his inter- est in the mitchums creek property and not to protect any interest delaware corporation might have had in that property moreover the middlesex circuit_court did not award any interest in the mitchums creek property to delaware corporation instead that court ordered a rescission of the deed conveying mr bar- ber’s interest in that property to ms barber and a so-called equitable distribution of the mitchums creek property to both mr barber and ms barber on the record before us we find that petitioners have failed to carry their burden of establishing that the legal fees that mr barber incurred in connection with the litigation with respect to the mitchums creek property did not become his obliga- tion to pay as the relevant legal services were rendered on that record we further find that petitioners have failed to carry their burden of establishing that during mr barber intended to reimburse delaware corporation for its payments of the legal fees with respect to the mitchums creek property on the record before us we find that petitioners have failed to carry their burden of establishing that during delaware corporation’s payments of those legal fees did not confer an economic benefit on mr barber based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that delaware corporation’s payments during of the legal fees with respect to the mitchums creek property do not constitute constructive dividends to mr barber for that year and that delaware corporation is entitled to deduct such legal fees for that yeardollar_figure child care expenses and child care expenses in support of their position with respect to the disputed child care expenses petitioners argue payment of childcare expenses for employees is a de- ductible expense barber received neither benefit nor income 20although not altogether clear petitioners may also be arguing that delaware corporation’s payments of the legal fees with respect to the mitchums creek property do not constitute constructive dividends to mr barber because such payments were part of the consideration for the purchase of the mitchums creek property any such argument not only ignores that a corporation’s conferring an economic benefit on a stockholder is a constructive_dividend to that stockholder see eg 73_tc_980 it also is inconsis- tent with petitioners’ position that delaware corporation is entitled to deduct its payments of the legal fees with respect to the mitchums creek property from dc’s payment of childcare for its employees in and just because the employee sic hap- pened to be barber’s daughters doesn’t impute receipt of income to barber if there is any imputed_income it is to the employee sic the daughters not to barber respondent counters the payment of child care expenses for barber’s grand- children constitute constructive dividends to barber and petitioners have not argued that the pay- ments constituted compensation to him deductible by delaware corporation on that basis the payment of barber’s grandchildren’s child care expenses was inherently_personal and primarily benefited petitioner barber and not delaware corporation on the record before us we reject petitioners’ argument that delaware corporation’s payments during and respectively of the disputed child care expenses do not consti- tute constructive dividends to mr barber for those years and that delaware corporation is entitled to deduct such expenses for those years on that record we agree with respondent that delaware corporation’s payments during and respec- tively of the disputed child care expenses constitute construc- tive dividends to mr barber for those years that delaware corporation is not entitled to deduct payments by a corporation for the benefit of relatives of a stockholder may constitute constructive dividends to such stock- holder when made at the direction of or to satisfy the personal wishes of such stockholderdollar_figure on the record before us we find that petitioners have failed to carry their burden of establish- ing that delaware corporation’s payments during and respectively of the disputed child care expenses were not made at the direction of or to satisfy the personal wishes of mr barber on that record we further find that petitioners have failed to carry their burden of establishing that during and respectively mr barber intended to reimburse delaware corporation for its payments of the disputed child care expenses on the record before us we find that petitioners have failed to carry their burden of establishing that delaware corporation’s payments during and respectively of the disputed child care expenses did not confer an economic benefit on mr barber for those years based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that delaware corporation’s payments during and respectively of the disputed child care expenses do not constitute constructive dividends to mr barber for those years and that delaware corporation is entitled to deduct such expenses for those years 21see eg hufnagle v commissioner tcmemo_1986_119 bongiovanni v commissioner tcmemo_1976_131 accuracy-related_penalties respondent determined that delaware corporation is liable for each of the years and that ms havens is liable for each of the years and and that mr barber is liable for each of the years and for the accuracy- related penalty under sec_6662 because of negligence under sec_6662 or a substantial_understatement_of_income_tax under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax resulting from inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement_of_income_tax sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as a lack of care or failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return sec_6662 and is substantial in the case of an individ- ual if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 and in the case of a corporation if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the tax- payer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional such as an accountant does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in the case of claimed reliance on the accountant who prepared the taxpayer’s tax_return the taxpayer must establish that correct information was provided to the accountant and that the item incorrectly omitted claimed or reported in the return was the result of the accoun- tant’s error 68_f3d_868 5th cir affg tcmemo_1993_634 94_tc_473 70_tc_158 although not entirely clear it appears that petitioners are arguing that they are not liable for the accuracy-related penal- ties at issue because they sought and received tax_advice from professionals and relied upon such advice in ascertaining the tax treatment of the disputed property expenses the virginia beach property depreciation_deductions the legal fees with respect to the mitchums creek property and the disputed child care expenses that was reflected in their respective tax returns the record establishes that a preparer prepared each of the following tax returns delaware corporation’s return delaware corporation’s return ms havens’s return ms havens’s return mr barber’s return and mr barber’s return collectively returns in question the only professional on whom petitioners claim to have relied and who testified at the trial in these cases was mr braun no other professional including the preparers of the respective returns in question testified at trial the following colloquy took place on direct examination of mr braun q what about the tax aspects of the deductions that the delaware corporation could take or would take as a result of acquiring these properties where they assumed debt ie the caroline county farm and the virginia beach property a q these properties were basically rental prop- erties as long as the rent was paid i felt that they were valid rental properties could the corporation therefore deduct oper- ating expenses a q a that’s correct of the rental properties yes sir mr braun’s characterization in his testimony of the caro- line county farm and the virginia beach property as basically rental properties must have been based on information provided to him we presume that petitioners provided such information to mr braun we have found that petitioners have failed to carry their burden of establishing that during the years in question the caroline county farm and the virginia beach property were rental properties that delaware corporation owned see supra note on the record before us we find that petitioners have failed to carry their burden of establishing that they were correct in informing mr braun that during the years at issue the caroline county farm and the virginia beach property were rental properties that delaware corporation owned on the record before us we find that petitioners have failed to carry their burden of establishing that they supplied correct information to mr braun and to the respective preparers of the returns in question and that the errors in each of those returns were the results of errors on the part of mr braun and any of such preparers westbrook v commissioner supra weis v commissioner supra ma-tran corp v commissioner supra on that record we further find that petitioners have failed to carry their burden of establishing that they had reasonable_cause for and that they acted in good_faith with respect to relying on any advice of mr braun or any other professional regarding the disputed property expenses the virginia beach property depreciation_deductions the legal fees with respect to the mitchums creek property and the disputed child care expenses see sec_6664 based upon our examination of the entire record before us we find that each petitioner has failed to show that such peti- tioner was not negligent and did not disregard rules or regula- tions within the meaning of sec_6662 or otherwise did what a reasonable person would do with respect to any portion of the underpayment for any of the years at issue based on that examination we further find that each petitioner has failed to show that such petitioner acted with reasonable_cause and in good_faith with respect to any portion of the underpayment for any of the years at issue see sec_6664 based upon our examina- tion of the entire record before us we find that each petitioner has failed to establish that such petitioner is not liable for the years at issue for the accuracy-related_penalties under sec_6662dollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of delaware corporation decisions will be entered for respondent 22we have found that petitioners are liable for the years at issue for the accuracy-related_penalties at issue because of negligence or disregard of rules or regulations under sec_6662 in light of that finding we shall not address respondent’s alternative argument that petitioners are liable for the years at issue for those accuracy-related_penalties because of substantial understatements of income_tax under sec_6662
